Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, beginning January 29> 1962; appeal ordered on the calendar for said term. Motion by appellant for assignment of counsel denied. The appeal is from an order denying, without a hearing, appellant’s coram nobis application. Appellant, therefore, either has in his possession a copy of the original papers to be used in the consideration of this appeal, or has full knowledge of the contents of such papers. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ.